            Case 8:19-cv-02590-PX Document 25 Filed 01/27/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                            (SOUTHERN DIVISION-GREENBELT)


RICHARD (BRENT) ESKAY,

and

SEAN T. PRICE,

       Plaintiffs,

v.                                                   C i v i l A c t i o n N o .: 8 : 1 9 - c v - 2 5 9 0


TESLA ENERGY OPERATIONS, INC.,

and

TESLA, INC.,

      Defendants.
_________________________________________/

            CONSENT MOTION AND MEMORANDUM TO CONTINUE STAY

       Plaintiffs, Richard (Brent) Eskay and Sean T. Price (collectively referred to as “Plaintiffs”),

and Defendants, Telsa Energy Operations, Inc. f/k/a SolarCity Corporation and Tesla, Inc.

(collectively referred to as “Defendants”), by and through their respective undersigned counsel,

pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), and consistent with the parties status

conference with the Court on January 22, 2021, seek to continue the stay of January 6, 2020 (Doc.

18), relating to the claim brought by Plaintiff Eskay for alleged violation of Section 806 of the

Sarbanes-Oxley Act of 2002, as amended, 18 U.S.C. § 1514A (the “SOX Claim”). In support

hereof, the parties state as follows:

       1.       The Complaint in this action was filed on September 16, 2019. Doc. 1. The parties

conferred and Defendants presented employee transfer agreements for each of the Plaintiffs that

provide for arbitration of disputes before JAMS using the current employment dispute rules.

Accordingly, on January 2, 2020, the parties filed a Consent Motion to Stay Count V and Transfer
               Case 8:19-cv-02590-PX Document 25 Filed 01/27/21 Page 2 of 3




Counts I-IV to arbitration at JAMS, Doc. 16 (“Consent Motion”). On January 6, 2020, the Court

granted the Consent Motion and required the parties to file a joint status report to the Court within

14-days of the conclusion of the arbitration. Doc. 18.

          2.      The Plaintiffs filed an arbitration demand with JAMS on all claims except the SOX

Claim, and Defendants have responded to the arbitration demand. Due to the COVID-19 pandemic

and the status of JAMS office closings, JAMS only recently appointed an arbitrator for the claims.

The arbitration with JAMS will involve certain factual issues that overlap with the SOX Claim.

          3.      Currently, the JAMS arbitration case does not have a set hearing date. Based upon

the parties experience in other arbitration cases it is likely that the JAMS arbitration will not take

place until late 2021 or early 2022. If the JAMS arbitration is scheduled earlier in 2021, the parties

will promptly advise the Court.

          4.      Based upon the scheduling of the case and the agreed upon arbitration of Counts I-

IV, brought by both Plaintiffs, the parties request that the Court continue the stay of the case while

Counts I-IV are arbitrated.
                                   MEMORANDUM OF LAW

          The Court may, at any time in its discretion, extend a deadline if the movant moves prior

to the deadline and the movant shows good cause for the extension. See Fed. R. Civ. P. 6(b). Here,

the Court has previously Ordered a stay of the SOX Claim, which is not subject to mandatory

arbitration. See 18 U.S.C. § 1514A(e)(2). Furthermore, as represented by the parties to the Court

at the January 22, 2021 status conference, the parties believe that certain factual issues in the

arbitration will overlap with the SOX Claim. Accordingly, good cause exists for the relief requested

herein.

          WHEREFORE, the parties respectfully requests that the Court continue the stay of the

case until the conclusion of the arbitration of Counts I-IV.

                                                  2
           Case 8:19-cv-02590-PX Document 25 Filed 01/27/21 Page 3 of 3



                               Respectfully submitted,


/s/ Neil L. Henrichsen                /s/ Raymond C. Baldwin
Neil L. Henrichsen (07683)            Raymond C. Baldwin (25449)
Henrichsen Law Group, PLLC            Christine M. Costantino (28582)
Metropolitan Square                   Seyfarth Shaw LLP
1440 G Street, NW                     975 F. Street, NW
Washington, DC 20005                  Washington, DC 20004
Telephone: (202) 423-3649             Telephone: (202) 828-3583
nhenrichsen@hslawyers.com             rbaldwin@seyfarth.com
                                      ccostantino@seyfarth.com
Counsel for Plaintiffs
                                      Counsel for Defendants




                                         3
